DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed on February 1, 2019.
Claims 1-20 are pending.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites obtaining information associated with one or more items available for selection, wherein the at least one characteristic is measurable; determining a trust level for the at least one characteristic based on one or more processes that evaluate values associated with the at least one characteristic across a set of values provided by users who considered at least one of the first item or a second item, wherein the first item and the second item are associable according to a common category; conspicuously presenting a sensory output, wherein the sensory output represents the trust level for the at least one characteristic of the first item in the common category, to advantageously assist a user with selecting the first item; the first item being selectable over the second item, in response to a user determining that the trust level associated with the at least one characteristic of the first item is more desirable. Claims 2-10, 12-15, and 17-20 further specific types of data used in or further steps taken in the algorithm discussed above. Claims 11 and 16 recite similar features as claim 1.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above (besides the features related to presenting an output) are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that the selection occurs via a user interaction with a user interface of a computing device operating in a computing environment that provides access to resources that store information; that a process is computerized, and information is presented as an output on the user interface. Claims 7 and 20 further specify characteristics of the output. Claims 10 and 15 recite that certain information is stored digitally. Claim 11 recites similar features as claim 1 and adds a processor and a non-transitory machine-readable medium. Claim 16 recites similar features as claim 1 and adds a non-transitory machine-readable medium and a processor 
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the processor, non-transitory machine-readable media, computing device, computing environment, and user interface—are recited at a high level of generality. Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to receive inputs, store information, and present or provide outputs is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The use of generic computer components to receive inputs and present or provide outputs is likewise the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Similarly, the use of generic computer components to store information digitally is likewise the well-understood, routine, and conventional computer functions of receiving, processing, and storing data and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See id. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-14, and 16-20 are rejected under 35 U.S.C. § 102(a)(1)-(2) as being anticipated by Chea et al. (U.S. Pub. No. 2010/0114883 A1) (hereinafter “Chea”).

Claims 1, 11, and 16: Chea, as shown, discloses the following limitations:
obtaining information associated with one or more items available for selection via user interaction with a user interface of a computing device operating in a computing environment, wherein the computing environment provides access to resources that store information about at least one characteristic of the one or more items, wherein the at least one characteristic is measurable (see at least ¶ [0024]: FIG. 1 shows an example of a portion of a web page that displays a consumer keyword-based tabulated dynamic summary for a clothing product (in this case, a jacket); see also at least ¶ [0025]: the keywords and use values are automatically updated as keywords are used in a review, removed from use in a review, created, deleted or otherwise managed. Updating can be near real-time or almost instantaneous, or updates can be performed at intervals (e.g., hourly, daily, monthly, etc.), at a predetermined time, or in accordance with other schemes. New phrases and terms like “windproof and breathable” or “waterproof” may appear over time, and may either replace some current keywords or be appended to the list of keywords; see also at least ¶ [0028]: in FIG. 1, an overall rating of the product is provided visually (e.g., up to 5 stars) at 114. The ability for a user to write a review is provided by a link at 116. Clicking this link takes the user to another web page (not shown) where the user can create a review and can optionally use one or more of the keywords from the list at 110, create new keywords, vote on keywords or perform other operations. The drop-down box at 118 allows the user to sort and display user reviews according to a criterion such as most recent reviews, helpfulness (“was this review helpful to you?”), highest rated, etc. An example review is shown at 120; see also at least ¶ [0031]: various aspects of the invention in Chea can be used with other methods of obtaining and presenting consumer reviews and pre-made tags. For example, consumers post opinions about products and services through various mechanisms such as blogs, bulletin boards, and product reviews; see also at least ¶¶ [0038]-[0039], and [0041]); 
determining a trust level for the at least one characteristic of a first item based on one or more computerized processes that evaluate values associated with the at least one characteristic across a set of values provided by users who considered at least one of the first item or a second item, wherein the first item and the second item are associable according to a common category (see at least ¶¶ [0024]-[0028] and the analysis above; see also at least ¶ [0032]: although FIG. 2 shows brand names being compared, items that can be compared include products, services, brands or any other thing that can be a subject of a comparison. The criteria within the rows, such as the “Pros” and “Cons” categories, would include qualitative, consumer-contributed terms relevant to the items or subjects. The criteria are automatically updated as the consumer vocabulary grows. Ratings or review information can include other indicators such as a “star rating” (e.g., 3 out of 4 starts), a meter bar, etc. Indicators and ratings can show the results of users voting on a product. User data acquired in different ways (such as counting positive and negative reviews) can be used to derive, in whole or in part, suitable types of ratings. Other types of categories such as uses, benefits, drawbacks, style, lifestyle, fit, sizing, etc. can be displayed in rows and associated usage and other criteria can be displayed in association with each category; see also at least ¶ [0038]: in an embodiment of the invention an icon or “badge” is used to show that a review was created by a “verified purchaser.” A verified purchaser is a person who is known with some degree of certainty to have purchased the product that is the subject of the review; see also at least ¶¶ [0030] and [0039]-[0041]); and 
conspicuously presenting a sensory output in the user interface, wherein the sensory output represents the trust level for the at least one characteristic of the first item in a manner that distinguishes the first item from other items that are associable with the first item in the common category, to advantageously assist a user with selecting the first item (see at least ¶ [0030]: FIG. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers. The summary is based on qualitative user-created keywords rated according to user voting. A user browsing a web site selects a page related to one or more products, brand names, services or other items (e.g., person, event, etc). A summary of tabulated, dynamic keywords is displayed at 130 in association with selected items. In FIG. 2, the selected items are three brand names of kitchen range manufacturers shown at 132. A short description of each brand name is shown at 134. This type of display presents information in a way that is easy for a user to quickly understand key terms and phrases from a collection of consumer opinions. The consumer-generated keywords are associated with products, or items. Data about the items can be maintained in and obtained from different database systems. As demonstrated in FIG. 2, the consumer keywords may be grouped into one or more categories of criteria that identify the “Pros” (i.e., benefits), “Cons” (i.e., drawbacks), and “Kitchen Style” of the products. Reviews for products provided by each brand manufacturer are shown at 140; see also at least ¶ [0033]: FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration. In FIG. 3, keywords for user selection are presented in inclusion box 302 and exclusion box 304. Products are searched and displayed according to whether selected keywords are present in reviews associated with the products. Only products that have reviews that include the selected keywords in inclusion box 302 will be displayed. Similarly, the displayed products must also not have reviews associated with them that use keywords selected in exclusion box 304; see also at least ¶ [0037]: FIG. 4 shows a result of selecting another keyword for inclusion; see also at least ¶ [0050]: although embodiments of the invention have been discussed primarily with respect to specific arrangements, formats, protocols, etc. any other suitable design or approach can be used. For example, keywords can be created, presented and selected in any suitable manner. Keywords can be organized or presented as a list, menu, array, tree hierarchy or other assortment. Radio buttons, check boxes, selection highlighting, animating, drag and drop, or any other form of selection can be used; see also at least ¶¶ [0036] and [0038]), 
the first item being selectable over the second item, in response to a user determining that the trust level associated with the at least one characteristic of the first item is more desirable (see at least ¶¶ [0030], [0033], [0036]-[0041], and [0050] and the analysis above).
Chea discloses various computer architectures for implementing the features identified above (see at least ¶ [0041]: FIGS. 5-7 illustrate basic hardware components suitable for practicing the present invention; see also at least ¶¶ [0042]-[0050] and [0054]-[0060]).

Claims 2, 12, and 17: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the at least one characteristic is related to a rating provided by one or more users during a time prior to the selection (see at least ¶¶ [0030]-[0033], [0036]-[0041], and [0050]; see also at least ¶ [0026]: users can “vote” on a keyword to indicate that they think it is particularly relevant or useful in a review. The use value includes the number of actual votes received for a keyword. Other ways of voting on, rating or ranking keywords can be used. Multiple use values can be shown for a given keyword as, for example, where there are multiple categories of voting such as votes obtained in the current month and votes obtained prior to the current month; see also at least ¶ [0010]: a preferred embodiment of the invention in Chea displays user-created keywords that are used in item reviews to describe or rate an item. The keywords are rated by user voting. The keywords, along with the associated ratings, are displayed for further use by users in creating other reviews of the product. The keywords and ratings are also used in a display of reviews of the product. The keywords and ratings can be categorized according to the type of attributes (e.g., "pro," "con," etc.) in which the keywords are used).

Claims 3, 13, and 18: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the at least one characteristic is related to a review provided by one or more users during a time prior to the selection (see at least ¶¶ [0030]-[0033], [0036]-[0041], and [0050]; see also at least ¶ [0026]: users can “vote” on a keyword to indicate that they think it is particularly relevant or useful in a review. The use value includes the number of actual votes received for a keyword. Other ways of voting on, rating or ranking keywords can be used. Multiple use values can be shown for a given keyword as, for example, where there are multiple categories of voting such as votes obtained in the current month and votes obtained prior to the current month; see also at least ¶ [0010]: a preferred embodiment of the invention in Chea displays user-created keywords that are used in item reviews to describe or rate an item. The keywords are rated by user voting. The keywords, along with the associated ratings, are displayed for further use by users in creating other reviews of the product. The keywords and ratings are also used in a display of reviews of the product. The keywords and ratings can be categorized according to the type of attributes (e.g., "pro," "con," etc.) in which the keywords are used).

Claims 4 and 19: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the common category with which the first item and the second item are associated defines a type of product offered for sale (see at least ¶ [0012]: keyword usage can be indicated by other means than a use value, or number. Symbols such as a 5 star rating, two thumbs up, etc., can be used. A meter or bar can be used to indicate a relative ranking depending upon how much of the bar is colored or filled in. Use values can be associated with keywords or other review data or review metrics so that the consumer obtains knowledge about the review metric's popularity in reviewing a product, group or category of products, brand type, service, or other item under consideration; see also at least ¶ [0024]: FIG. 1 shows an example of a portion of a web page that displays a consumer keyword-based tabulated dynamic summary for a clothing product (in this case, a jacket). Keywords such as "Looks cool," "Hiking" and "Expensive" at 110 are shown associated with three different categories labeled "Pros," "Uses" and "Cons," respectively. Other keywords include "Warm" "Lots of storage," Lightweight," "Skiing" and "Tears easily." Following each keyword is a number referred to as a "use value". The use value shows the number of times that each keyword has been used in a review within the particular category. The same keyword can be used in multiple categories. In this case a different use value can be associated with the keyword for each different category. Naturally, any number of keywords and categories can be used).

Claim 6: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the first item and the second item are different instances of at least one of a product offered for sale or a service offered for subscription (see at least ¶ [0030]: FIG. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers. The summary is based on qualitative user-created keywords rated according to user voting. A user browsing a web site selects a page related to one or more products, brand names, services or other items (e.g., person, event, etc). A summary of tabulated, dynamic keywords is displayed at 130 in association with selected items. In FIG. 2, the selected items are three brand names of kitchen range manufacturers shown at 132. A short description of each brand name is shown at 134. This type of display presents information in a way that is easy for a user to quickly understand key terms and phrases from a collection of consumer opinions. The consumer-generated keywords are associated with products, or items. Data about the items can be maintained in and obtained from different database systems. As demonstrated in FIG. 2, the consumer keywords may be grouped into one or more categories of criteria that identify the "Pros" (i.e., benefits), "Cons" (i.e., drawbacks), and "Kitchen Style" of the products. Reviews for products provided by each brand manufacturer are shown at 140; see also at least ¶ [0033]: FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration. In FIG. 3, keywords for user selection are presented in inclusion box 302 and exclusion box 304. Products are searched and displayed according to whether selected keywords are present in reviews associated with the products. Only products that have reviews that include the selected keywords in inclusion box 302 will be displayed. Similarly, the displayed products must also not have reviews associated with them that use keywords selected in exclusion box 304).

Claims 7 and 20: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the sensory output is at least one of a numeric value, a mnemonic, a color-indication, a visual chart, or a graph that provides a user with a comparative result that inspires a confidence level in the user as to whether to select the first item over another item from the one or more items available for selection (see at least ¶ [0030]: FIG. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers. The summary is based on qualitative user-created keywords rated according to user voting. A user browsing a web site selects a page related to one or more products, brand names, services or other items (e.g., person, event, etc). A summary of tabulated, dynamic keywords is displayed at 130 in association with selected items. In FIG. 2, the selected items are three brand names of kitchen range manufacturers shown at 132. A short description of each brand name is shown at 134. This type of display presents information in a way that is easy for a user to quickly understand key terms and phrases from a collection of consumer opinions. The consumer-generated keywords are associated with products, or items. Data about the items can be maintained in and obtained from different database systems. As demonstrated in FIG. 2, the consumer keywords may be grouped into one or more categories of criteria that identify the "Pros" (i.e., benefits), "Cons" (i.e., drawbacks), and "Kitchen Style" of the products. Reviews for products provided by each brand manufacturer are shown at 140; see also at least ¶ [0033]: FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration. In FIG. 3, keywords for user selection are presented in inclusion box 302 and exclusion box 304. Products are searched and displayed according to whether selected keywords are present in reviews associated with the products. Only products that have reviews that include the selected keywords in inclusion box 302 will be displayed. Similarly, the displayed products must also not have reviews associated with them that use keywords selected in exclusion box 304; see also at least ¶¶ [0032], [0036]-[0041], and [0050]).

Claim 8: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
grouping a set of items from the one or more items based on the trust level associated with said set of items meeting a common threshold or defined range (see at least ¶ [0030]: FIG. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers. The summary is based on qualitative user-created keywords rated according to user voting. A user browsing a web site selects a page related to one or more products, brand names, services or other items (e.g., person, event, etc). A summary of tabulated, dynamic keywords is displayed at 130 in association with selected items. In FIG. 2, the selected items are three brand names of kitchen range manufacturers shown at 132. A short description of each brand name is shown at 134. This type of display presents information in a way that is easy for a user to quickly understand key terms and phrases from a collection of consumer opinions. The consumer-generated keywords are associated with products, or items. Data about the items can be maintained in and obtained from different database systems. As demonstrated in FIG. 2, the consumer keywords may be grouped into one or more categories of criteria that identify the "Pros" (i.e., benefits), "Cons" (i.e., drawbacks), and "Kitchen Style" of the products. Reviews for products provided by each brand manufacturer are shown at 140; see also at least ¶ [0033]: FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration. In FIG. 3, keywords for user selection are presented in inclusion box 302 and exclusion box 304. Products are searched and displayed according to whether selected keywords are present in reviews associated with the products. Only products that have reviews that include the selected keywords in inclusion box 302 will be displayed. Similarly, the displayed products must also not have reviews associated with them that use keywords selected in exclusion box 304; see also at least ¶¶ [0032], [0036]-[0041], and [0050]).

Claims 9 and 14: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
aggregating the evaluated values associated with the at least one characteristic from across multiple providers presenting the first item for selection, such that an individual provider with limited access to the evaluated values based on a high selection volume determines a trust level for the at least one characteristic of the first item presented for selection by the individual provider (see at least ¶ [0030]: FIG. 2 shows another portion of a web page that provides a brand name rating summary for kitchen range manufacturers. The summary is based on qualitative user-created keywords rated according to user voting. A user browsing a web site selects a page related to one or more products, brand names, services or other items (e.g., person, event, etc). A summary of tabulated, dynamic keywords is displayed at 130 in association with selected items. In FIG. 2, the selected items are three brand names of kitchen range manufacturers shown at 132. A short description of each brand name is shown at 134. This type of display presents information in a way that is easy for a user to quickly understand key terms and phrases from a collection of consumer opinions. The consumer-generated keywords are associated with products, or items. Data about the items can be maintained in and obtained from different database systems. As demonstrated in FIG. 2, the consumer keywords may be grouped into one or more categories of criteria that identify the "Pros" (i.e., benefits), "Cons" (i.e., drawbacks), and "Kitchen Style" of the products. Reviews for products provided by each brand manufacturer are shown at 140; see also at least ¶ [0033]: FIG. 3 shows a portion of a web page to illustrate using user-created keywords to select, filter or manage lists of products for purchase consideration. In FIG. 3, keywords for user selection are presented in inclusion box 302 and exclusion box 304. Products are searched and displayed according to whether selected keywords are present in reviews associated with the products. Only products that have reviews that include the selected keywords in inclusion box 302 will be displayed. Similarly, the displayed products must also not have reviews associated with them that use keywords selected in exclusion box 304; see also at least ¶¶ [0032], [0036]-[0041], and [0050]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Chea et al. (U.S. Pub. No. 2010/0114883 A1) (hereinafter “Chea”) in view of Allen et al. (U.S. Pat. No. 9,659,310 B1) (hereinafter “Allen”).

Claim 5: Chea discloses the limitations as shown in the rejections above. Further, Chea, as shown, discloses the following limitations:
wherein the common category with which the first item and the second item are associated defines a type of service […] (see at least ¶ [0031]: various aspects of the invention can be used with other methods of obtaining and presenting consumer reviews and pre-made tags. For example, consumers post opinions about products and services through various mechanisms such as blogs, bulletin boards, and product reviews; see also at least ¶ [0032]: although FIG. 2 shows brand names being compared, items that can be compared include products, services, brands or any other thing that can be a subject of a comparison; see also at least ¶ [0012]: keyword usage can be indicated by other means than a use value, or number. Symbols such as a 5 star rating, two thumbs up, etc., can be used. A meter or bar can be used to indicate a relative ranking depending upon how much of the bar is colored or filled in. Use values can be associated with keywords or other review data or review metrics so that the consumer obtains knowledge about the review metric's popularity in reviewing a product, group or category of products, brand type, service, or other item under consideration; see also at least ¶ [0024]).

Chea does not explicitly disclose, but Allen, as shown, teaches the service is offered for subscription (see at least [2:12-21]: as another example of a consumption based model for subscription frequency recommendations, Bob browses to the retailer's website looking to buy paper towels. Bob finds a 32-pack of 2-ply paper towels but is unsure how frequently he and his family would use that many paper towels. The system can analyze Bob's profile, detect that he has 4 household members, and recommend a subscription frequency of 3 months. Bob can adjust the subscription frequency or simply accept the recommended frequency to establish a new subscription; see also at least [2:22-42]: the electronic retailer 102 can sell items directly, and/or can act as a provider of an electronic marketplace in which other retailers participate and offer items for sale. The electronic retailer 102 can keep this information current in real time, or can update the information on some periodic basis. Then, when a potential new subscriber 110 views, browses, or otherwise consumes information at the electronic retailer 102 for an item for which a subscription is available as a service, the electronic retailer 102 analyzes the purchase statistics 106 and the subscription frequency data store 108 to generate a recommended subscription for the potential new subscriber 110).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for making consumption-based subscription recommendations taught by Allen with the search and recommendation tool disclosed by Chea, because Allen teaches at [1:6-17] that “Online or traditional retailers can provide a time and money saving service for users to subscribe for automatic, recurring orders of consumable products, such as toilet paper, contact lenses, or dishwashing detergent. This approach can help the retailer plan and manage the supply chain, negotiate bulk discounts, and so forth.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for making consumption-based subscription recommendations taught by Allen with the search and recommendation tool disclosed by Chea, because the claimed invention is merely a combination of old elements (the techniques for making consumption-based subscription recommendations taught by Allen and the search and recommendation tool disclosed by Chea), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).


Claims 10 and 15 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Chea et al. (U.S. Pub. No. 2010/0114883 A1) (hereinafter “Chea”) in view of Robinson et al. (U.S. Pat. No. 8,108,255 B1) (hereinafter “Robinson”).

Claims 10 and 15: Chea discloses the limitations as shown in the rejections above. 
Chea does not explicitly disclose, but Robinson, as shown, teaches the following limitations:
storing digital representations of a user’s decision path in selecting one or more items based on determined trust levels associated with said one or more items and using the stored digital representations to provide offers to the user according to an analytical deduction taking into consideration the stored digital representations (see at least [3:20-31]: the product detail pages, and/or other pages of the web site, optionally also include elements for users to assign tags (e.g., a keyword or category label) to particular products. These tags may be used for various purposes, including obtaining product recommendations that are specific to user definable product categories, interests, and contexts. In one embodiment, users can also obtain personalized recommendations without tagging any products; these recommendations may be based on the target user’s purchase history, rental history, item viewing history, first reviews for products submitted by the user, other product reviews submitted by the user, and/or product ratings.; see also at least [3:32-56]: the recommendations provided by the web site are generated by a recommendation service or “engine' that, may for example, accept an input list of items (e.g., product IDs), and returns an output list of items that are deemed to be collectively similar or related to the items on the input list. The recommendation service may also optionally take into consideration information about the known or predicted affinity the user has for particular items on the input list. For example, if a user provided a review on an item (optionally even if there is no record on the system of a purchase of the item by the user), other similar products or products purchased by other users that purchased the reviewed product may be recommended to the user. Products that the user provided first reviews on may be weighted more heavily in determining an affinity and providing recommendations then products where the user provided a review but did not provide the first review).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing promotions taught by Robinson with the search and recommendation tool disclosed by Chea, because Robinson teaches at [3:58-4:6] that “It has been observed that users are more likely to purchase products that have associated reviews available. User written reviews often give other users a more credible evaluation of a product than the description provided by the product manufacturer or distributor. Thus, a significant increase in sales may occur upon the presence of even a single positive review. Further, the existence of at least one review may encourage others to submit reviews.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for providing promotions taught by Robinson with the search and recommendation tool disclosed by Chea, because the claimed invention is merely a combination of old elements (the techniques for providing promotions taught by Robinson and the search and recommendation tool disclosed by Chea), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising and recommendation systems.
Calabria et al. (U.S. Pub. No. 2006/0143068 A1) (social review collection system); and 
Weathers et al. (“Can online product reviews be more helpful? Examining characteristics of information content by product type.” Decision Support Systems 79 (2015): 12-23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622